

116 HR 7353 IH: Timely Replacement Under Secure and Trusted for Early and Dependable Broadband Networks Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7353IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Guthrie introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that a project eligible for reimbursement under the Secure and Trusted Communications Act of 2019 shall not constitute an undertaking under section 300320 of title 54, United States Code, or a major Federal action for the purposes of section 102(2)(C) of the National Environmental Policy Act of 1969, and for other purposes.1.Short titleThis Act may be cited as the Timely Replacement Under Secure and Trusted for Early and Dependable Broadband Networks Act or the TRUSTED Broadband Networks Act.2.Application of NEPA and NHPA to covered equipment and services(a)Covered project definedIn this section, the term covered project means a project for which the Commission approves a reimbursement under section 4 of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1603).(b)NEPA categorical exclusion(1)In generalA covered project shall be categorically excluded from the requirement to prepare an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(2)Relation to extraordinary circumstances proceduresThe use of the categorical exclusion under paragraph (1) shall not be considered to include extraordinary circumstances under section 220.6 of title 36, Code of Federal Regulations, or section 1508.4 of title 40, Code of Federal Regulations (or any successor to such regulations).(c)National Historic Preservation Act exemptionA covered project shall not be considered an undertaking under section 300320 of title 54, United States Code.